Cite as 2014 Ark. App. 298

                 ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                       No. CR-13-672


                                                  Opinion Delivered   May 14, 2014
DeMARLON M. COAKES
                               APPELLANT          APPEAL FROM THE ARKANSAS
                                                  COUNTY CIRCUIT COURT,
                                                  NORTHERN DISTRICT
V.                                                [NO. CR-2011-237]

                                                  HONORABLE DAVID G. HENRY,
                                                  JUDGE
STATE OF ARKANSAS
                                 APPELLEE         AFFIRMED



                           JOHN MAUZY PITTMAN, Judge

       After a jury trial at which he represented himself, appellant was found guilty of

aggravated assault, battery in the first degree of a law enforcement officer, and fleeing in a

vehicle causing danger, for which he was sentenced to terms of imprisonment of two, ten, and

four years, respectively. His sole argument on appeal is that he did not knowingly and

intelligently waive his right to counsel. We affirm.

       A criminal defendant has a right to be represented by counsel pursuant to the Sixth

Amendment to the United States Constitution, made applicable to the states by the

Fourteenth Amendment. Counsel is intended to be “an aid to a willing defendant—not an

organ of the State interposed between an unwilling defendant and his right to defend himself

personally.” Faretta v. California, 422 U.S. 806, 820 (1975). The right of a criminal defendant

to represent himself and to make his own defense personally is therefore implicit in the Sixth
                                 Cite as 2014 Ark. App. 298

Amendment right to counsel. Id. A defendant need not possess the knowledge or skills of

an attorney in order to represent himself, but a defendant who chooses to do so cannot

thereafter complain that the quality of his own defense was such as to amount to a denial of

effective assistance of counsel. Id. Therefore, before a defendant may make a knowing and

intelligent waiver of his right to counsel, he must be made aware of the dangers and

disadvantages of self-representation so that the record will establish that he knew what he was

doing and that the decision to decline representation was made with his eyes open. Id. What

is required is that the defendant have full warning or adequate knowledge concerning his

rights and a clear intent to relinquish them. Richard v. State, 2012 Ark. App. 468.

       Determining whether an intelligent waiver of the right to counsel has been made

depends on the particular facts and circumstances of each case, including the background,

experience, and conduct of the accused. Id. However, every reasonable presumption will be

indulged against the waiver of such fundamental constitutional rights, and the trial court bears

a weighty responsibility in determining whether an accused has knowingly and intelligently

waived his right to counsel. Id. On appeal, the burden is on the State to show that an

accused voluntarily and intelligently waived his fundamental right to the assistance of counsel,

either by reference to a specific warning of the dangers and disadvantages of self-representation

or by a record showing that the defendant possessed such required knowledge from other

sources. Id.

       Appellant argues that he did not make a knowing and intelligent waiver of his right to

counsel because his request to proceed pro se was equivocal; because the trial judge did not


                                               2
                                  Cite as 2014 Ark. App. 298

conduct an inquiry as to whether he was able to pay for private representation; because

appellant’s background, education, and actions prior to trial demonstrate that the waiver of

his right to counsel was not knowingly and intelligently made; and because the participation

of standby counsel at trial was not substantial.

       Upon review of the totality of the circumstances, we cannot say that appellant’s request

to proceed pro se was equivocal. Throughout the course of the pretrial proceedings, the trial

judge expressed his concern as to whether appellant was represented by counsel. Although

appellant stated initially that his family would hire an attorney to represent him, the trial court

appointed a public defender to represent appellant when he appeared at a hearing one week

later without counsel. Because appellant was able to post a $150,000 bond and had not

completed an affidavit of indigency, the trial court subsequently granted the public defender’s

request to be relieved as counsel, and trial was set for July 24, 2012. Appellant appeared for

trial without counsel on the trial date and requested a continuance because he had not

received discovery. When the trial court asked whether he was represented by counsel,

appellant said that he was not represented, that he was not ready for trial, and that he wanted

to receive the discovery himself so that he could decide whether he wanted to represent

himself in court. After asking appellant questions concerning his assets and ability to pay for

representation, the trial judge granted appellant a continuance to allow him to decide whether

he wanted to proceed pro se, reset trial for August 28, informed appellant that a timely request

that counsel be appointed would be granted if made at a reasonable time before the trial date,

and cautioned appellant that he must either have an attorney on that date or be prepared to


                                                3
                                  Cite as 2014 Ark. App. 298

proceed pro se. On August 28, appellant appeared for trial and, in response to the trial court’s

query, stated positively that he was going to represent himself and did not need an attorney.

The trial court explained the charges faced by appellant, the possible penalties, and detailed

the many ways in which it would be a grave error for appellant to attempt to represent himself

opposite a prosecuting attorney who had tried hundreds of cases, impressing upon him that

self-representation rarely turned out well for a defendant and would place him at a severe

disadvantage. Appellant stated that he understood the disadvantages of self-representation and

the great advantage of exercising his right to be represented by counsel, stated that he

understood the risk he was taking, and fairly insisted upon proceeding pro se. There was no

equivocation.

       Nor do we agree that the trial court failed to conduct an adequate inquiry into

appellant’s ability to pay for private representation. To the contrary, the trial court questioned

appellant on July 24 regarding his ability to pay, and established that appellant had no assets

or appreciable income. The record shows that appellant was aware that an attorney would

be provided for him free of charge, and that a standby attorney was in fact appointed over

appellant’s objection.

       Next, we cannot agree that appellant’s background, education, and actions prior to trial

demonstrate that the waiver of his right to counsel was not knowingly and intelligently made.

Appellant stated that he had obtained a GED, could read and write fluently, and possessed no

mental deficiencies. Although appellant displayed a skewed understanding of the law and

employed unusual phrases such as “All Rights Reserved,” our review of the record shows


                                                4
                                 Cite as 2014 Ark. App. 298

appellant to be of at least average intelligence, aware, lucid, and rational despite his unwise

decision to represent himself at trial. Finally, the limited role played by standby counsel is

irrelevant because we hold that the trial court did not err in finding that appellant made a

knowing and intelligent waiver of his right to counsel. See Hatfield v. State, 346 Ark. 319, 57
S.W.3d 696 (2001).1

       Affirmed.

       HARRISON and GRUBER, JJ., agree.

       Flinn Law Firm, P.A., by: Jennifer Williams Flinn, for appellant.

       Dustin McDaniel, Att’y Gen., by: Rebecca B. Kane, Ass’t Att’y Gen., for appellee.




       1
         We note that, even in the absence of a voluntary and intelligent waiver of the right
to counsel, the right to counsel may be forfeited by a defendant who engages in conduct that
prevents a fair and orderly exposition of the issues. Beyer v. State, 331 Ark. 197, 962 S.W.2d
751 (1998). The right to counsel of one’s choice is not absolute and may not be used to
frustrate the inherent power of the court to command an orderly, efficient, and effective
administration of justice. Burns v. State, 300 Ark. 469, 780 S.W.2d 23 (1989). Once
competent counsel is obtained, the request for a change in counsel must be considered in the
context of the public’s interest in the prompt dispensation of justice. Id. The constitutional
right to counsel is a shield, not a sword, and a defendant may not manipulate this right for the
purpose of delaying trial or playing “cat-and-mouse” with the court. Wilson v. State, 88 Ark.
App. 158, 196 S.W.3d 511 (2004).

                                               5